Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 17, 2018

The Court of Appeals hereby passes the following order:

A19A0325. JANETTE P. BOWEN v. NAJARIAN CAPITAL, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Janette P. Bowen appealed to the superior court. On June
6, 2018, the superior court found in favor of plaintiff Najarian Capital, LLC. Bowen
filed this direct appeal on June 26, 2018. We lack jurisdiction for two reasons.
      First, “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333)
(2003); see also OCGA § 5-6-35 (a) (1). Bowen’s failure to file a discretionary
application deprives this Court of jurisdiction.
      Second, although a notice of appeal generally may be filed within 30 days of
entry of the order sought to be appealed, appeals from judgments in dispossessory
actions must be filed within 7 days of the date the judgment was entered. OCGA §
44-7-56; Radio Sandy Springs v. Allen Road Joint Venture, 311 Ga. App. 334, 335-
336 (715 SE2d 752) (2011). Here, however, Bowen filed her notice of appeal 20 days
after entry of the superior court’s order. Her appeal is thus untimely.
    For these reasons, we do have jurisdiction over this appeal, which is hereby
DISMISSED.
                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    10/17/2018
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.